COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Conrada Zamora and Ryan Alvarado v. Jaquelin Cruz

Appellate case number:      01-17-00388-CV

Trial court case number:    1066845

Trial court:                County Civil Court at Law No. 2 of Harris County

        On May 24, 2017, appellants filed a notice of appeal from the order, signed by the
trial court on February 28, 2017, granting the defendant’s motion for summary judgment,
after timely moving for a new trial. See TEX. R. APP. P. 26.1(a)(1). On June 12, 2017,
the Clerk of this Court notified appellants that the clerk’s record was filed in this Court
and, if there was no reporter’s record, their brief was due within 30 days. Appellants
failed to timely file their docketing statement by June 20, 2017, to indicate whether they
had requested the reporter’s record or intended to do so. See id. 32.1(h).

       On July 11, 2017, the Clerk of this Court notified appellants that the reporter’s
record was not timely filed due to appellants’ failure to request and pay for it. Also,
appellants were warned that if they failed to pay for the reporter’s record by August 10,
2017, this Court may require them to file their brief without it and this appeal would be
decided on those issues or points that do not require that record. See id. 37.3(c).

       On July 12, 2017, the Clerk of this Court received, but did not file, appellants’
brief. Appellants prematurely filed this brief and it is non-compliant because, although it
referred to and attached five exhibits in an appendix, it did not make any references to the
clerk’s record, as required. See id. 38.1(i), (k). Accordingly, the Court sua sponte
STRIKES appellants’ brief without prejudice to refiling. See id. 38.6(a), 38.9(a).

        Furthermore, appellants are ORDERED to file with the Clerk of this Court,
within 10 days of this order, proof of payment arrangements for the reporter’s record or
a letter indicating they do not want it. If appellants fail to timely comply or indicate that
they do not want a reporter’s record, the Clerk of this Court will set the briefing schedule
for an amended brief and this Court will decide this appeal without that record. See id.
37.3(c)(2), 38.1(i), (k).
      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                 

Date: July 18, 2017